Citation Nr: 1231716	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  11-28 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for scar, left shoulder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

4.  Entitlement to service connection for scar, left shoulder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2010, March 2011 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In the October 2010 rating decision, the RO confirmed and continued the denial of service connection for PTSD.  In the March 2011 rating decision, the RO confirmed and continued the previously denied claim of entitlement to service connection for scar, left shoulder, on the basis that no new and material evidence had been received to reopen the Veteran's claim.  In the July 2011 rating decision, the RO confirmed and continued the denial of service connection for scar, left shoulder.

The Veteran testified at a Board hearing before the undersigned in August 2012; a transcript of this hearing is of record. 

The Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of major depressive disorder).  While the Veteran had been previously denied service connection for PTSD in a final decision, in light of Clemons, and based on the medical evidence of record which includes diagnoses of PTSD, depression and personality disorder, the Board has recharacterized the Veteran's reopened claim as one for service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder. 

The Board notes that in the October 2010 rating decision, the RO appeared to have addressed the issue of service connection for PTSD without first reopening the claim.  Additionally, the Board notes that in the July 2011 rating decision, the RO reopened the issue of service connection for scar, left shoulder, and denied the claim.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly- and given the Board's favorable disposition of the petition to reopen-the Board has characterized the appeal as encompassing the matters set forth on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a final April 2009 rating decision, the RO denied entitlement to service connection for PTSD and scar, left shoulder.

2.  The evidence received since the April 2009 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD. 

3.  The evidence received since the April 2009 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for scar, left shoulder.

4.  The Veteran has a current scar, left shoulder disability that is consistent with and cannot be satisfactorily disassociated from his service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for scar, left shoulder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Scar, left shoulder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen the claim for service connection for an acquired psychiatric disorder to include PTSD, and to reopen and grant the claim for service connection for scar, left shoulder; the Board finds that all notification and development actions needed to fairly adjudicate this claims have been accomplished as to these issues.

Additionally, the Board observes that the Veteran's service treatment records (STRs) were destroyed by a 1973 fire at the National Personnel Records Center (NPRC).  There is no indication that further efforts by the RO to retrieve these records would yield a favorable result.  The Board recognizes that in such cases there is a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In these cases, the case law increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).


I.  New and Material Evidence

As the issues of whether new and material evidence to reopen claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and service connection for scar, left shoulder, have similar backgrounds and analysis, these claims will be addressed together.

Laws and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claims in July 2010 and November 2010.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denials of the claim is the RO's April 2009 denial of service connection for PTSD and scar, left shoulder.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Factual Background and Analysis

In an April 2009 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a PTSD and scar, left shoulder.  The rating decision denied service connection for PTSD on the basis that the Veteran's claimed stressor was unable to be verified.  The rating decision denied service connection for scar, left shoulder, on the basis that there was no evidence that this condition was either incurred in or caused by the Veteran's service.

The Veteran did not appeal the April 2009 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen his claim for PTSD in July 2010. 

The Veteran sought to reopen his claim for scar, left shoulder, in November 2010. 

Evidence received since the April 2009 rating decision includes the August 2012 hearing testimony of the Veteran where he testified that during his service, he engaged in an altercation with another soldier who was assaulting a woman.  The Veteran stated that during the altercation, the other soldier pulled out a knife and cut the Veteran on his left shoulder.  This resulted in the Veteran receiving 27 stitches.  During his hearing, the Veteran also showed the undersigned judge his current scar which resulted from the knife attack.

The Board finds that the above-described evidence provides a basis for reopening the claims for an acquired psychiatric disorder to include PTSD and scar, left shoulder.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the April 2009 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished elements which were the basis of the claims previous denials, and raises a reasonable possibility of substantiating the claims.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection. 

The prior denial of service connection for PTSD in the April 2009 rating decision was based on a finding that the Veteran's claimed stressor was unable to be verified.  

The prior denial of service connection for scar, left shoulder, in the 2009 rating decision was based on a finding that there was no evidence that this condition was either incurred in or caused by the Veteran's service.  

The Veteran's lay statements regarding these in-service traumas and demonstration of his left shoulder scar are new, in that they were not previously submitted at the time of the April 2009 decision.  Additionally, this newly submitted evidence is not cumulative and redundant of evidence already of record, as it suggests an in-service stressor resulting in a psychiatric disorder and a scar of the left shoulder.  No such evidence was of record at the time of the prior denial, when it was found that there was no competent evidence of an in-service stressor, or of a scar, left shoulder disability being related to military service.  

Regarding the Veteran's lay hearing testimony, this evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  In the present case, this alleged stressor and demonstration of the scar are not inherently incredible or implausible, and are therefore assumed credible by the Board.

Additionally, as noted above, as the Veteran's service treatment records are unavailable as they were destroyed in the 1973 fire at the NPRC.  Again, the Board recognizes that in such cases there is a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington, supra; Cromer, supra and O'Hare, supra.

Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder, to include PTSD, and service connection for scar, left shoulder, have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 







II.  Entitlement to service connection for scar, left shoulder.

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Factual Background and Analysis

As noted above, the Veteran's service treatment records were destroyed in the 1973 fire at the NPRC.

The Veteran testified that his scar of his left shoulder resulted from an incident in service when he engaged in an altercation with a fellow soldier who he witnessed assaulting a German woman.  During their altercation, the soldier stabbed the Veteran in his left shoulder with a knife that necessitated 27 stitches.  At his hearing, the Veteran demonstrated his scar of his left shoulder to the undersigned.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for scar, left shoulder, is warranted. 

The Board notes that the Veteran has a current scar of his left shoulder disability as demonstrated at his August 2012 hearing.  

Significantly, there is no medical opinion of record specifically attributing his current scar of his left shoulder to a post-service incident.  The Board notes that a review of the voluminous medical records indicates that there is no evidence which demonstrates that the Veteran sustained his left shoulder scar in a post-service incident.  The Veteran has also consistently attributed the scar on his left shoulder to his reported incident in service.  Specifically, a December 2007 VA treatment note indicated that the Veteran reported incurring the sizeable scar on his left shoulder when he got stabbed while defending a woman in Germany.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469. 

As the Veteran's assertions are credible, the medical and lay evidence is at least in equipoise. 

As noted above, as the Veteran's service treatment records are unavailable as they were destroyed in the 1973 fire at the NPRC.  The Board recognizes that in such cases there is a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington, supra; Cromer, supra and O'Hare, supra.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, supra.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the service connection for scar, left shoulder, is warranted. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for scar, left shoulder, is reopened. 

Entitlement to service connection for scar, left shoulder is granted.


REMAND

Regarding the now reopened claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, it is noted that there is required: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)), (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor, and (3) credible supporting evidence that the claimed in-service stressor occurred.  

As noted above, the Veteran asserts that he has PTSD due to noncombat-related stressors; specifically, that he got into a physical altercation with another soldier which resulted in him being stabbed with a switchblade.

Cases involving allegations of a personal assault, fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm. Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking. Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2011).

[Parenthetically, the Board notes that the provisions of 38 C.F.R. § 3.304(f)(3) mirror those provisions of VA's Adjudication Procedural Manual, M21-1, Part III, 5.14(d) regarding substantiating personal assault claims. The M21-1 Part III, 5.14(d) lists the same alternative sources of evidence as are listed at 38 C.F.R. § 3.304(f)(3).]

In addition, under 38 C.F.R. § 3.304(f)(3), VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

In this case, the Veteran submitted a statement in support of his claim for PTSD (VA Form 21-0781) in January 2008.  Given the reopening of the claim, however, the Board believes that the Veteran should be given another opportunity to assist in the development of his claim.  The Board stresses, however, that while VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Additionally, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon supra.

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 
 
To date, the evidence does not contain a link, established by medical evidence, between current PTSD symptoms and an in-service stressor.  Given that there is a diagnosis of a psychiatric disorder, including PTSD and a suggestion of stressors to include personal assault, this claim must also be remanded so that a comprehensive VA examination addressing etiology can be afforded.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Attempt to further develop the Veteran's claim for service connection for PTSD in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(3) (2011) and the VA Adjudication Procedures Manual (M21-1), Part III, paragraph 5.14(d).  Consideration should be given as to whether the service-connected left shoulder scar is sufficient corroboration of the claimed stressor.  

3.  Schedule the Veteran for an appropriate VA examination for the following purpose:  to determine (a) whether the Veteran has a psychiatric disorder (including symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD); and, if so, then (b) to ascertain whether any such diagnosed disorder is related to service.  The claims file must be made available to and reviewed by the examiner. The examiner must also be provided with a list of all verified stressors.  

After reviewing the claims file, the examiner should express an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any in- service stressful experience(s) described by the Veteran occurred.  

If the examiner determines that any claimed in-service stressful event occurred, he or she should make a determination as to whether the Veteran has PTSD as a result of the stressor event.  The examiner is instructed that only the specifically corroborated in- service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor.  

For any other psychiatric disorder diagnosed, the examiner should provide a medical opinion indicating whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such condition is related to or had its onset in service.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.

4.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


